Citation Nr: 0515860	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-25 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for skin cancer, claimed as 
due to exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The veteran served on active duty from January 1945 to May 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) that reopened and denied the veteran's 
claim for service connection for skin cancer.  The appellant 
indicated disagreement with that decision and, after being 
furnished a statement of the case, filed a substantive 
appeal.   

In November 2003, the veteran testified at a hearing at the 
RO.  A transcript of the proceeding is of record.  

In this matter, the RO, in April 2003, reopened the veteran's 
claim on the basis of new and material evidence and denied 
the claim on the merits.  The Board, however, must initially 
determine whether the veteran has presented new and material 
evidence sufficient to reopen his claim of service connection 
for this condition because doing so goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  As the veteran has been provided with the 
applicable criteria there is in essence no prejudice in 
proceeding on the appropriate legal basis.  Accordingly, the 
Board has identified this issue as indicated on the title 
page.  

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900.


FINDINGS OF FACT

1.  In an October 1996 decision, the Board denied the 
veteran's claim for service connection for a skin disability, 
claimed as secondary to mustard gas exposure.  
Reconsideration of this Board decision has not been 
requested, on motion, by the veteran or his representative, 
or by the Board.

2.  Evidence received since the October 1996, consisting 
primarily of private outpatient treatment records and a 
February 2004 VA examination report, was not previously of 
record is not cumulative or redundant, and raises a 
reasonable possibility of substantiating the claim.

3.  The competent medical evidence does not show that skin 
conditions, diagnosed as basal cell carcinoma of the nose, 
seborrheic keratoses and actinic keratosis of the face, and 
malignant melanoma of the back, were due to mustard gas 
exposure, were incurred coincident with service, or that 
cancer was shown within 1 year following separation from 
service.  


CONCLUSIONS OF LAW

1.  The October 1996 Board decision denying service 
connection for a skin disability, claimed as due to mustard 
gas exposure is final.  38 U.S.C.A. §§ 511(a), 7103(a), 7104 
(West 2002); 38 C.F.R. § 20.1100 (2004).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).

3.  A skin disability was not incurred in active service, may 
not be presumed to have been due to mustard gas exposure 
during service, and may not be otherwise presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claim to 
reopen service connection for a skin condition in February 
2003.  In a March 2003 letter pursuant to the VCAA, the RO 
advised the appellant of the types of evidence that needed to 
send to VA in order to substantiate the claim, as well as the 
types of evidence VA would assist in obtaining.  
Specifically, he was advised to identify new and material 
evidence showing that a current skin condition was related to 
his military service.  Additionally, he was advised of the 
criteria for service connection.  Also, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  He was advised that the RO would 
obtain any VA records or other identified medical treatment 
records.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
in February 2003 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified private medical 
treatment in connection with his claims.  The RO obtained 
identified records from the Stanly Memorial Hospital and R. 
E. T., Jr. M. D.  Moreover, the veteran was afforded a VA 
examination in February 2004. 

Significantly, neither the veteran or his representative has 
identified, nor the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  New and Material Evidence

The veteran is seeking to reopen service connection for skin 
cancer claimed as due to exposure to mustard gas.  He 
contends that he was exposed to mustard gas repeatedly over a 
three-week period in 1945 at the Naval Research Laboratory in 
Bainbridge, Maryland.  

The issue of entitlement to service connection for a skin 
disability was denied by the RO in November 1993.  The 
veteran appealed the decision.  In an October 1996 decision, 
the Board, in pertinent part, denied service connection for a 
skin disability, claimed as secondary to mustard gas 
exposure.  The Board determined that the veteran had acute 
and transitory skin problems during service, that his current 
skin condition was not a disease presumptively associated 
with exposure to mustard gas, and that the veteran, as a 
layman, was not qualified to link a current skin disability 
to his military service.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103(a), 7104(a).  Because the record 
does not reflect that the veteran or his representative, or 
the Board requested reconsideration of the October 1996 Board 
decision, the decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  "New 
evidence" is evidence not previously reviewed by VA 
adjudicators.  "Material evidence" is existing evidence, 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (effective 
August 29, 2001).  See also Hodge v. West, 155 F.3d 1356 (Fed 
Cir 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the Board decision in October 1996.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

Evidence before the Board in October 1996 included the 
veteran's service medical records and testimony provided 
during a hearing before a Veterans Law Judge in July 1996.  
There was no medical evidence that the veteran had a skin 
condition, let alone one presumptively related to mustard gas 
exposure, or any opinion linking a current skin condition to 
the veteran's military service.  

Since the October 1996 Board decision, the veteran has 
submitted numerous private medical records.  These records 
include numerous treatments for skin conditions, to include 
malignant melanoma, actinic keratoses, basal cell carcinoma, 
and seborrheic keratoses.  Moreover, the veteran was afforded 
a VA examination in February 2004.  The examination included 
an opinion with respect to the etiology of the veteran's 
current skin condition.  In short, the evidence received 
since the October 1996 Board decision is new, to the extent 
that it was not previously of record.  Moreover, and 
presuming the credibility of the evidence, it is material as 
it relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim.  As such, the Board 
finds that new and material evidence has been received and 
accordingly will review the claim for service connection on 
the merits.  

III.  Service Connection 

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full- 
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if the claimed condition is 
due to the veteran's own willful misconduct, or if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316.

If the criteria for presumptive service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In order to prevail on a direct basis, a veteran 
would have to provide competent medical evidence that relates 
a claimed disability to mustard gas exposure during his 
period of active service.  

Furthermore, carcinoma of the skin may be presumed to have 
been incurred in service where present to a compensable 
degree with 1 year following separation from qualifying 
service.  38 U.S.C.A. §§ 1101, 1112, 1113;38 C.F.R. §§ 3.307, 
3.309.

The veteran served on active duty from January 1945 to May 
1946.  A review of his service medical records shows that no 
pertinent abnormalities were noted when he was examined for 
induction purposes in January 1945.  A February 1945 service 
medical record shows that he complained of a body rash.  On 
examination, it was noted that he had a macular papular rash 
over his face, neck, chest, abdomen, back and arms.  The 
diagnosis was German measles.  He was treated, and in a few 
days, it was noted he was well and was returned to duty.  In 
March 1945, he presented with complaints that his foot was 
swollen.  On examination, it was noted that there was 
evidence of fungus (athletes foot) and secondary infections 
of his toes.  The diagnosis was cellulitis of the right foot.  
He was treated, and in the same month, it was noted that the 
condition was healed and he was returned to duty.  

A medical record shows that on April 28,1945, the veteran 
volunteered for gas warfare research tests and completed 
special gas warfare (defensive) training at the National 
Research Laboratory in Bainbridge, Maryland.  The temporary 
duty assignment concluded on June 23, 1945.  On examination 
in May 1946 for separation purposes, no pertinent 
abnormalities were objectively noted.

There is no medical evidence on file from the 1950's through 
the 1980's.  

Treatment records from R. E. T., Jr., M. D. and the Stanly 
Memorial Hospital from November 1999 to November 2003 show 
treatment for various skin conditions.  

Records reflect that in November 1999, the veteran had a 
shaved biopsy from his nose.  The biopsy revealed a basal 
cell carcinoma, apparently completely excised.  

An August 2000 treatment note from R. E. T., Jr. M. D., noted 
the veteran's complaints of several growths on his face for 
the past several months.  A shave biopsy of the right upper 
lip in August 2000 was diagnosed as a basal cell carcinoma.  
There was also seborrheic keratoses on the face, and actinic 
keratosis of the left temple.  

A skin biopsy of the mid-back in May 2001 showed a malignant 
melanoma.  The skin and subcutaneous tissue were excised.  A 
microscopic examination revealed a cicatrix with chronic 
inflammation and foreign body giant cell reaction.  There was 
no residual malignant melanoma identified.  

A shave biopsy of the nose in December 2002 was diagnosed as 
a basal cell carcinoma with squamous features.  

In January 2003, the veteran underwent an excision of the 
basal cell carcinoma of the nose with a full thickness skin 
graft from the right neck.  

In May 2003, the veteran was treated for a benign intradermal 
nevus on the left buttock.  

During examination in November 2003, he was assessed with 
actinic keratoses on the face and left hand.  There were no 
current basal cell carcinomas or malignant melanomas.  

The veteran underwent a VA examination in February 2004.  The 
examiner reviewed the veteran's claims file and took a 
history from the veteran.   Upon physical examination, there 
was a well-healed surgical scar on the midback.  There was a 
well-healed round surgical scar on the dorsum of the nose.  
Two other scars were reported by the veteran but were not 
noted on examination.  The examination also revealed multiple 
seborrheic keratosis and actinic keratosis on the face and 
trunk.  The rest of the skin examination did not reveal any 
active skin disease.  

The examiner opined that it was unlikely that the veteran's 
service in the armed forces was related to the current 
findings.  He noted that basal cell carcinomas and squamous 
carcinomas including actinic keratosis were skin malignancies 
associated with exposure to the sun.  Melanomas were also 
related to sun exposure and were genetic.  The examiner was 
unable to provide an opinion as to any relationship between 
gas warfare training and an incidence of German measles in 
service were related to the veteran's current skin 
conditions.   

Upon review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a skin condition.  Initially, as it 
pertains to mustard gas exposure, the record reflects that 
the veteran participated in gas warfare research at the 
National Research Lab in Bainbridge, Maryland.  While the 
service medical records do not document exposure to mustard 
gas, the Board notes that mustard gas was used at that 
facility during World War II, and for purposes of 
adjudicating this claim, concedes that the veteran was likely 
exposed to mustard gas as alleged.  Having found such, the 
medical evidence does not show that the veteran developed a 
condition that is presumptively linked to exposure to mustard 
gas nor is there etiological evidence that a current skin 
condition is the result of mustard gas exposure.  In this 
respect, there is no evidence that the veteran has squamous 
cell carcinoma of the skin.  As such, entitlement to service 
connection, on a presumptive basis, is denied.  38 C.F.R. 
§ 3.316 (2004).  

Turning to the question of direct service connection, the 
veteran's service medical records show treatment for German 
measles and cellulitis of the right foot.  The service 
medical records do not show treatment for a chronic skin 
condition during service or within a short period following 
service.  Rather, the first medical evidence of a skin 
condition is not until many years following service.  While 
the evidence shows that the veteran is treated for several 
current skin conditions, most prominently on the nose and 
face, there is no competent evidence linking these conditions 
to the veteran's service.  Rather, the VA examiner in 
February 2004 opined that the conditions were likely due to 
sun exposure and unlikely related to the veteran's service.  

Finally, there is no evidence that any carcinoma of the skin 
with present within 1 year following separation from service.  
As such, there is no basis to presume that the disorder was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

As such, the Board finds that the preponderance of the 
evidence is against the claim.  In making this determination, 
the Board acknowledges the veteran's belief that a current 
skin condition is the result of exposure to mustard gas 
during his military service.  However, as a layman without 
the appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
While a layman such as the veteran can certainly testify 
about his in-service experiences and current symptoms, he is 
not competent to diagnose himself as having a certain type of 
skin condition, or to provide an opinion linking that 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  


ORDER

New and material has been received to reopen the claim for 
service connection for a skin condition; to this limited 
extent, the appeal is granted.  

Service connection for a skin condition, claimed as due to 
mustard gas exposure, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


